Exhibit 4.7 Summary of the Construction and Engineering Design Contract with Shanghai Ming Fang Architectural Research and Design Institute Co. Ltd. On August 24, 2009, Shanghai Jinpan Electric Co Ltd. (the “Company”) entered into an agreement (the “Agreement”) with Shanghai Ming Fang Architectural Research and Design Institute Co. Ltd( the “Architectural Design Firm”)for the design of three factory buildings – designated as factory buildings A (1565 Square Meters), B (2102 Square Meters), and C (39600 Square Meters) - and employee dormitory buildings (5130 Square Meters) (collectively “Buildings”) in the Company’s Shanghai facility. The Architectural Design Firm agreed to provide the schematic design for the Buildings and the placement of production equipment, the design development for the Buildings (except factory building C), and the construction documents for the Buildings (except for factory building C). The total price of the Agreement was RMB 191,355, payable in several installments depending on the progress of the design and construction of the Buildings. The following table summarizes the payment terms: Completion of Schematic Design Completion of Design Development Completion of Construction Documents Completion of Construction Total Factory Building A RMB4,695 RMB7,042 RMB9,391 RMB2,347 RMB23,475 Factory Building B RMB6,306 RMB9,459 RMB12,612 RMB3,153 RMB31,530 Factory Building C RMB 59,400 - - - RMB59,400 Dormitory Buildings RMB15,390 RMB23,085 RMB30,780 RMB7,695 RMB76,950
